Citation Nr: 1221504	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  04-00 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an extraschedular evaluation for service-connected hiatal hernia with gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	Jeany Mark, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran





ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from January 1969 to December 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

In a May 2005 decision, the Board denied entitlement to a rating in excess of 30 percent for hiatal hernia with GERD.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2006, pursuant to a Joint Motion for Partial Remand, the Court partially vacated and remanded the May 2005 Board decision.

The Board remanded the claim in June 2006 in order for the RO to develop and adjudicate a claim for entitlement to an extra-schedular rating.  

In a December 2006 decision, the Board denied entitlement to a rating in excess of 30 percent for hiatal hernia with GERD, to include on an extraschedular basis.  The Veteran appealed the decision to the Court. 

In July 2008, pursuant to a Joint Motion, the Court remanded the claim to the Board in order for the Board to obtain and consider the August 1991 Social Security Administration (SSA) decision wherein the Veteran was granted disability benefits for degenerative disc disease.  Subsequently, the Veteran's representative submitted the August 1991 SSA decision to the Board. 

In February 2009, the Board denied entitlement to a rating in excess or 30 percent for hiatal hernia with GERD, to include on an extraschedular basis.  The Veteran appealed the decision to the Court.

In June 2011, the Court issued a memorandum decision.  The Court set aside in part the Board's February 2009 decision and remanded to the Board the matter of entitlement to extraschedular consideration.  The Court affirmed the remainder of the February 2009 decision.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

The Veteran asserts that his service-connected  hiatal hernia affects his employability.  He asserts that he was previously self-employed as a singer and one-man band but is no longer able to sing professionally because of his hiatal hernia.  

In the June 2011 decision, the Court found that the Veteran had submitted evidence that his hiatal hernia affects his employability and the rating schedule did not contemplate his disability picture.  Therefore, the Veteran's claim must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the Veteran's disability picture warrants the assignment of an extraschedular rating. 

The Board is precluded by 38 C.F.R. § 3.321(b)(1) from assigning an extraschedular evaluation in the first instance.  Because the Board lacks the authority to grant an extra-schedular rating in the first instance, the case must be remanded to the proper authority for initial consideration of this benefit.  Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should refer the case to the Director of Compensation and Pension for a determination as to whether the Veteran is entitled to assignment of an extraschedular rating for service-connected hiatal hernia with gastroesophageal reflux disease, in accordance with the provisions of 38 C.F.R. § 3.321(b). 

2.  When the development requested has been completed, the case should be reviewed on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded an opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



